Exhibit 10.5

 



GROM SOCIAL ENTERPRISES, INC.

 

 

 

November 30, 2017

 

Fyoosion LLC.

4 Poplar Avenue

North Brunswick, NJ. 08902

Attn: Abhishek Jain, CEO

 

RE: Memorandum of Understanding for the Acquisition of 100% of the Assets of
Fyoosion, LLC

 

Dear Mr. Jain:

 

This Memorandum of Understanding (“MOU”) provides for the general terms whereby
Grom Social Enterprises, Inc., a Florida corporation (“Grom”, the “Company” or
the “Purchaser”), will acquire all of the Assets from Fyoosion LLC, a Delaware
limited liability company (“Fyoosion” or the “Seller”).

 

Sale of Assets.

 

1.1 The Seller shall cause to be sold, assigned, transferred, conveyed and
delivered to the Purchaser at the Closing good and valid title to all of the
current Assets of the Seller, all of which are listed on Schedule 1.1 and which
shall include all assets among things such as goodwill, cash, accounts
receivable (but expressly exclude: (x) all receivables and amounts, if any, owed
by or from Watson Enterprises, Inc. or any of its subsidiaries or affiliates,
including Younger You dba Avivi, or any of their respective employees, officers
and directors, hereafter collectively the “WEI Persons” to Fyoosion and (y) all
claims and rights if any that Fyoosion has or may assert against any one or more
WEI Persons), prepayments, patents, trademarks, source code, hardware appliances
as well as all other documentation, processes, equipment and know how necessary
to operate the Seller’s business in a manner similar to its current operations
(collectively the “Assets”). The parties acknowledge that this transaction and
the Closing thereof are subject to and conditioned upon, among other things, the
(i) delivery of the Assets clear of all encumbrances, except for as provided for
in Assumed Liabilities section 1.2 and (ii) Definitive Documents in a form and
substance reasonably satisfactory to Fyoosion and the Company and which do not
vary in any material way or manner from the terms and conditions set forth in
this MOU. It is expressly understood and agreed that the WEI Persons shall not
be primarily or secondarily liable to make, or indemnify the Purchaser for any
breach of, any representation, warranty or other transaction obligation under
the Definitive Documents or this MOU.

 

1.2 Purchase Agreement; Structure. Upon full execution of this MOU, Purchaser
shall cause its attorneys to prepare and deliver definitive documents consistent
with the terms of this MOU and which would include (i) an asset purchase
agreement which contains all standard representations, warranties and covenants
by the Company as well as an indemnity by the Company and other standard
provisions typical of the Transaction, (ii) the Non-Competition Agreement, and
(iii) other ancillary agreements, documents and instruments necessary to give
effect to the Transaction (the “Definitive Documents”). This MOU may be amended
or modified only by a writing duly executed by all of the parties, it being
understood that an amendment or modification hereof would require separate
additional approval of the Fyoosion Board of Managers and Members.

 

1.3 Termination. Should the Company be dissatisfied with the results of the due
diligence, they shall notify the Seller in writing that this MOU is being
terminated. In the event the parties are unable or refuse to sign the definitive
documents on or prior to December 15, 2017 for a reason other than Grom cannot
settle the liabilities it is assuming under terms to the satisfaction of the
Company, this MOU shall nonetheless remain in full force and effect in
accordance with its terms and provisions, and any breach thereof shall cause
such breaching party (other than a WEI Person) to have liability therefore,
including but not limited to consequential or special damages, attorney fees and
related expenses.

 

 

2060 NW Boca Raton Blvd., #6

Boca Raton, FL 33431



   

 

 

GROM SOCIAL ENTERPRISES, INC.

 

 

 

Assumed Liabilities.

 

2.1 The Purchaser shall assume the liability for all Seller as of the Closing
including without limitation, all outstanding accounts payable as of the closing
including those owed at Closing to the creditors listed in Schedule 1.1.
PROVIDED HOWEVER, that the Purchaser, will not assume any liabilities for the
Seller's taxes or guaranteed payments or compensatory-service fee owed to a
manager or a member for actual services performed by such person for service as
a manger or officer of the Company for any managers or members for services
rendered. Purchaser will work with the Seller to negotiate reductions and
discounts in accounts payable balances due to creditors prior to Closing, by
offering “restricted” Grom common stock and extended cash payment terms in
partial or full settlement of accounts payable amounts due. Any agreement
reached with creditors must be done prior to Closing and supported by a written
agreement agreed to by the creditor, the Seller and Grom pre-closing: which
pre-closing agreements would then be assumed and performed by Grom post-closing.
Additionally, Grom as its sole discretion shall determine if the level of
discounts agreed upon by accounts payable vendors, is a sufficient level to
close the transaction.

 

Transaction Summary.

 

3.1 This MOU contemplates that Grom will purchase 100% of the operating Assets
of Fyoosion using Grom's “restricted” common stock. Grom shall also provide
working capital for the Assets post-closing. Post-acquisition Grom intends to
place the Assets into a newly formed division within its Grom Social, Inc.
subsidiary. (“NewDivision”). The operating activity as well as the accounting
process and tracking for NewDivison are intended to replicate the current
operations of Fyoosion. NewDivision will continue to operate its Business in its
customary fashion under your leadership. In this regard and as a condition of
closing, we intend to enter into an employment agreement with you and your
primary developer, Dimitry Polonsky. See “Compensation” section below.

 

3.2 In addition to the purchase price for the Assets, Fyoosion will have the
opportunity to earn additional purchase consideration if a post-Closing EBITDA
milestones is achieved.

 

3.3 The purpose of this MOU is to define the details of the transaction
contemplated by the parties. This MOU is meant to create mutually binding
obligations on each party.

 

Purchase Price for the Assets.

 

4.1 The total initial purchase consideration is 300,000 shares of “restricted”
Grom common stock (currently trading on the OTCQB “GRMM” at approximately $0.88
per share), (the “Shares”), payable (and delivered) at Closing. Simultaneous
with the Closing, Seller shall:

 

·distribute the greater of 38% of the Shares or 114,000 of the Shares to Watson
Enterprises, Incorporated (“WEI”) in full redemption of WEI's Member Interest in
the Seller, and

 

·distribute the greater of 9% of the Shares or 27,000 of the Shares to
Succession Equity Partners (“SEP”) in full redemption of SEP's Member Interest
in the Seller, 46% of the Shares or 138,000 of the Shares to Abhishek Jain in
full redemption of Abhishek Jain (“AJ”) Member Interest in the Seller and the
remaining 7% of the Shares or 21,000 of the Shares to Dimity Polonskiy.

 

THE SHARES SO DISTRIBUTED (THE “REDEMPTION CONSIDERATION”), TOGETHER WITH ALL
OTHER SHARES PAID AND DELIVERED TO FYOOSION WHERE DISTRIBUTED TO ITS OTHER
MEMBERS OR RETAINED BY FYOOSION WILL BE MARKED WITH A RESTRICTIVE LEGEND WHICH
WILL PRECLUDE THEM FROM BEING TRADED THEREAFTER FOR SIX MONTHS AND ONE DAY.

 

 

2060 NW Boca Raton Blvd., #6

Boca Raton, FL 33431

   

 

GROM SOCIAL ENTERPRISES, INC.

 

 

 

4.2 At Closing, the Company and all of the individuals who are receiving shares
of Grom herein shall execute and deliver that certain “leak-out” agreement
limiting the number of shares that they may sell at one time. The form of
Leakout Agreement is attached hereto and incorporated herein as if set forth as
Schedule 4.2

 

4.3 Additionally, Grom agrees to provide $100,000 in cash into NewDivision
following Closing specifically to be earmarked for working capital for the
Business.

 

Contingent Earnout.

 

5.1 A Contingent Earnout of up to an additional 200,000 shares of Grom
“restricted” common shares can be earned and will become payable to the Seller
only if the Business achieves the following performance goal post-Closing:

 

“The Business attains $125,000 in pre-tax earnings before interest, taxes,
depreciation and amortization (“EBITDA”) calculated using generally accepted
accounting principles ("GAAP') for the one-year period post-closing. This
calculation shall be based upon Fyoosion stand-alone performance excluding any
Grom intercompany revenue and expense, and will not include any corporate fees
or charges”.

 

In the event that such contingent earnout is paid, Seller shall promptly
distribute 38% of the Contingent Earnout to WEI and 9% of the Contingent Earnout
to SEP and such distribution shall be deemed additional Redemption Consideration
for the redeemed interests. If Seller is no longer in existence at the time the
Contingent Earnout is paid, either because all of the members have elected to
take liquidating distributions or otherwise, the Contingent Earnout would be
paid to the former members of Seller in the following proportions: 38% to WEI,
9% to SEP, 7% to Dimitri and 46% to AJ.

 

Compensation

 

6.1 As a condition of closing the transaction, we will enter into a one-year
employment agreement with renewal clauses with you and Dimitry Polonsky. At
Closing you will become the Vice President of Digital Marketing for Grom
Holdings working out of your current New Jersey office. Your duties shall be to
work closely with the entire Grom executive team and Zach Marks to help manage
all of Grom's digital marketing and technology buildout for all Grom entities,
and well as managing the daily operations of Fyoosion.

 

Your compensation payable from Grom shall be $5,000 per month ($60,000 per
year), as well as 100,000 Grom stock options at a strike price of $1.50 vesting
prorata over a three-year period. The vesting of these options will be expressly
contingent upon the Business obtaining breakeven operations under GAAP and which
excludes Grom intercompany revenue and expense generated from Grom subsidiaries
or affiliates. You will also have the opportunity to earn up to a maximum of
$10,000 per month in “Additional Compensation” based solely upon the financial
performance NewDivision/Fyoosion post-Closing. The factors determining the level
of additional compensation shall be based upon cash flow levels and the
profitability of Fyoosion. The determination of how much additional compensation
has been earned and is payable monthly, will be at the sole discretion of Grom.

 

6.2 Upon the closing of this agreement Dimitry Polonskiy shall become a Software
Development Engineer for Grom Holdings. His duties shall be to perform software
development services for all Grom entities. His compensation payable from Grom
shall be $4,000 per month ($48,000 per year), as well as 15,000 Grom stock
options at a strike price of $1.50 vesting over a three-year period. He will
also have the opportunity to earn up to a maximum of $10,000 per month in
“Additional Compensation” based solely upon the financial performance
NewDivision/Fyoosion post-closing. The factors determining the level of
additional compensation shall be based upon cash flow levels and the
profitability of Fyoosion. The determination of how much additional compensation
has been earned and is payable monthly, will be at the sole discretion of Grom.

 

 

2060 NW Boca Raton Blvd., #6

Boca Raton, FL 33431

   

 

 

GROM SOCIAL ENTERPRISES, INC.

 

 

 

Closing Date.

 

7.1 The parties will use good faith efforts to enter into definitive agreements
and consummate the transaction on, or before, December 31, 2017.

 

Conditions of Closing.

 

8.1 The consummation of the transaction is expressly contingent upon following
conditions:

 

(a)Delivery by the Seller of a detailed software development budget, acceptable
to Grom not to exceed $150,000.

 

(b)Entering into a mutually agreeable employment agreement with you and your CTO
as described in the Compensation section above.

 

(c)Preparation by the Seller of a detailed one-year financial model for the
Business post-closing.

 

(d)The Seller agrees that Grom shall have 100% control of all cash accounts and
disbursements post-closing.

 

(e)It is understood that Mr. Abhishek, Fyoosion, Watson Enterprises, Inc.
(“WEI”), Arthur Watson, Jr., SEP and each of the other Board Members, will
obtain mutual releases from each other.

 

Definitive Agreement.

 

9.1 The parties will negotiate and execute definitive agreements which will
include employments for you and Dimitry Polonsky, setting forth the principal
terms hereof and such other representations, warranties, covenants and
conditions which are standard in the context of such a transaction. It is agreed
that when the definitive agreement is drafted, that WEI and Mr. Kitt Watson will
not be required indemnitors to the agreement. If the definitive agreement and
employment contracts cannot be negotiated by December 31, 2017, the terms of
this MOU shall become binding.

 

Access to Information-Confidentiality.

 

10.1 Fyoosion will permit Grom and its accountants, attorneys, tax accountants
and other advisers to conduct a thorough due diligence examination of the
Business. Grom and its officers, employees, representatives, and other advisers
will treat as confidential all nonpublic information about the Business that is
disclosed to them during this examination. Grom will permit Fyoosion and its
accountants, attorneys, and other advisers to conduct a thorough due diligence
examination of Grom. Fyoosion, and its officers, employees, representatives, and
other advisers will treat as confidential all nonpublic information about Grom
that is disclosed to them during this examination.

 

Public Disclosure.

 

11.1 Grom, Fyoosion and their officers, employees, accountants, attorneys,
representatives, and other advisers will treat as confidential all discussions
regarding the transaction until a press release is issued by Grom. Neither party
will issue a press release or make any other public announcement regarding the
transaction without the approval of the other party, unless they are advised by
counsel that such disclosure is required by law.

 

 

 

2060 NW Boca Raton Blvd., #6

Boca Raton, FL 33431

   

 

GROM SOCIAL ENTERPRISES, INC.

 

 

 

Notices.

 

12.1 Any notices regarding this MOU should be delivered by email and overnight
mail carrier and addressed to:

 

If to Fyoosion:

4 Poplar Avenue

North Brunswick, NJ. 08902

Attn: Abhishek Jain, CEO

 

If to the Company:

2060 NW Boca Raton Boulevard

Boca Raton, Florida 33431

Attn: Melvin Leiner, Executive VP

 

Exclusivity and Stand-Still.

 

13.1 Upon full execution of this MOU, Fyoosion, its members, managers, officers,
agents and representatives agree that they shall not solicit, discuss or
negotiate any proposals with other parties for the sale of the Assets which are
described herein as part of the transaction proposed herein. Until the earlier
of the Closing and December 15, 2017, the Company shall conduct business
consistent with historical practices and in the ordinary course and shall not
enter into any material agreements without Grom's written consent.

 

General.

 

14.1 Expenses. Each party shall bear their own expenses until the signing of a
definitive agreement.

 

14.2 Revisions. The parties hereto by agreement in writing may extend the time
and terms for the performance of any term or condition of this non-binding
Memorandum of Understanding, extend the date of entering into the formal
definitive agreement between the parties, waive any inaccuracies in any
representations contained herein, and waive the future performance of any
obligation.

 

14.3 Binding Effect. It is the intent of this MOU to set out with sufficient
particularity the details of the transactions contemplated by the parties.
Except as otherwise set forth herein, it is understood and agreed that this MOU,
when executed by all of the parties hereto, constitutes a binding commitment
with respect to the proposed transaction.

 

14.4 Authority. Both Parties declare and represent having all requisite power,
authority and legal capacity to execute and deliver this Agreement and to
consummate the final transaction contemplated hereby.

 

14.5 Entire Agreement. This MOU contains the entire agreement between the Seller
and Groin with respect to the matters set forth herein and supersedes all prior
oral and written understandings and transactions related thereto and can only be
changed in writing signed by all parties.

 

 

 



 

2060 NW Boca Raton Blvd., #6

Boca Raton, FL 33431

   

 

GROM SOCIAL ENTERPRISES, INC.

 

 

 

14.6 Counterpart Execution. This MOU may be executed in several parts in the
same form and by facsimile and such parts so executed will together form one
original agreement and construed as if all the signing parties hereto had
executed one copy of this MOU.

 

14.7 Governing Law. This MOU will be construed and governed under the laws of
Florida and the parties agree to submit any disputes to the jurisdiction of the
courts of Florida, excluding the conflict of laws thereof.

 

14.8 Acknowledgement. The parties expressly acknowledge that notwithstanding the
form of this Agreement being a “Memorandum of Understanding,” it is a legally
binding obligation on the part of both parties and, other than to negotiate in
good faith the definitive documents, the failure to sign such definitive
documents shall have no effect on or impair the enforceability of this MOU under
all applicable theories of law and equity.

 

If the terms set forth in this MOU are acceptable to you, please sign this MOU
in the space provided below and return it back. The proposal set forth in this
MOU will terminate if it is not accepted by you on or before 5 pm. EST on
Thursday, November 30, 2017.

 

Very truly yours,

 

Accepted on November.______, 2017

 

GROM SOCIAL ENTERPRISES, INC.

 

/S/ Darren Marks

Darren Marks, CEO

 

Accepted on November 30, 2017

 

FYOOSION LLC

 

/s/ Abhishek Jain

Abhishek Jain, CEO, Manager

 

/s/ Arthur Watson, Jr.,

Arthur Watson, Jr., Manager

 

2060 NW Boca Raton Blvd., #6

Boca Raton, FL 33431

   

 

 

GROM SOCIAL ENTERPRISES, INC.

 

Schedule 1.1 Assets

 

 

1.       Assets: The assets (“Assets”) to be acquired by Grom are the following:

 

The Assets include all of the Company's right, title and interest, if any, to
the following assets of the Company: (a) all of the Company's worldwide right,
title and interest in all “FYOOSIAN LLC” trademarks (registered or common law),
service marks, trade names, service names, brand names, all trade dress rights,
logos, Internet domain names and corporate names and general intangibles of a
like nature, together with the goodwill associated with any of the foregoing,
and all pending applications, registrations and renewals thereof, owned or used
by the Company, and all variations of the “FYOOSIAN LLC” trademarks and trade
names (collectively, the “Marks”); (b) all technology (“Technology”), including
all designs, methods, techniques, ideas, know-how, research and development,
technical data, programs, materials, specifications, processes, inventions
(patentable or unpatentable), patents, creations, improvements, works of
authorship and other similar materials, and all recordings, drawings, reports,
analyses, and other writings, and other tangible embodiment of the foregoing, in
any form whether or not specifically listed herein, and all related technology,
that are used in, incorporated in, embodied in, displayed by or relate to, or
are used or useful in the design, development, reproduction, maintenance or
modification of, any of the products developed, manufactured, marketed or sold
by the Company using the Marks, whether work in process, pending application or
in final form; (c) all copyrights and registrations and applications therefor
and works of authorship, and mask work rights relating to goods sold bearing the
Marks; (d) patterns, molds, tasks, computer aided designs (CADs), samples and
designs owned or used by the Company with respect to the Marks; (e) all books,
records or files related to the Marks, (f) all artwork, photography and archival
material (including but not limited to advertising materials, copy, commercials,
catalogues, images, and artwork, as well as brand books, samples, and other
material showing the heritage of the Company) owned by the Company related to
the Marks; (g) all visitor tracking codes and analysis, including but not
limited to hits, page(s) viewed and unique visitors to the FYOOSIAN LLC website
(the “Website”) on a daily, weekly and monthly basis, and all related charts,
graphs and tools, records relating to third parties the Company pays to
advertise the Website, and records relating to third parties who place
advertising on the Website, whether paid or gratis; (h) email lists and
addresses related to the business of the Company utilizing the Marks; and (i)
records and documents, whether in hard copy or electronic, including all
material files maintained by the Company's attorney(s), to the extent relating
to any of the foregoing. To the extent any of the Company's subsidiaries or
affiliates own any of the foregoing assets; such entities shall be parties to
the Definitive Documents to convey such interests (or shall convey such assets
to the Company prior to the Closing). The purchase price shall be allocated as
reasonably requested by the Company among the parties which are designated as
“Seller” under the Definitive Documents.

 

 

 

2060 NW Boca Raton Blvd., #6

Boca Raton, FL 33431

   

 

 

GROM SOCIAL ENTERPRISES, INC.

 

Schedule 1.2 Assumed Liabilities

 

 

Abhishek $10,000.00 Dmitriy $10,000.00 Tempest (Norman) $37,500.00 Martin McCann
$ 6,280.00 CVSI $74,000.00 CLI Marketing $ 7,720.00 CLI Dev $14,673.00 Reliance
Accounting $ 5,835.00 Call Center - Teleiman $83,651.00 Affiliates $39,646.00
Kount $ 3,000.00 Maria Luda $2,000.00 TOTAL $294,305.00

 

 

 

 

 

 

 

 

 

 

2060 NW Boca Raton Blvd., #6

Boca Raton, FL 33431

   

 

 

GROM SOCIAL ENTERPRISES, INC.

 

Schedule 4.2 Form of Leakout Agreement

 

 

 

_______________________,2017

 

Grom Social Enterprises, Inc.
2060 NW Boca Raton Blvd., #6
Boca Raton, FL, 33431

 

Re:          Leakout Agreement

 

 

Gentlemen:

 

The undersigned is a beneficial owner of __________ shares of the common stock
of Grom Social Enterprises, Inc. (the “Company”), par value $.001 per share (the
“Shares”). The Shares were acquired as part of that certain Asset Purchase
Agreement between the Company and Fyoosian LLC (the “Agreement”). As part of the
consideration included in the Agreement, the undersigned has agreed to execute
and deliver to the Company this “leak-out” agreement applicable to the Shares
and agrees to the terms and conditions contained hereinbelow.

 

The undersigned does agree, for the benefit of the Company that the undersigned
will not, without the prior written consent of the Company, in its sole
discretion offer to sell, sell assign, pledge, hypothecate, grant any option for
the sale of, or otherwise dispose of, directly or indirectly, any of the Shares
owned by the undersigned, or subsequently acquired through the exercise of any
options, warrants or rights, or conversion of any other security, or by reason
of any stock split or other distribution of stock, or grant options, rights or
warrants with respect to any such Shares, during the twelve (12) month period
commencing on the effective date of the Agreement, except as follows: The
undersigned shall have the right, but not the obligation, to sell that number of
Shares equal to 25% of the daily average trading volume. Additional Shares may
only be sold by the undersigned with the consent of the Company, in its sole
discretion. Furthermore, the undersigned will permit all certificates evidencing
the Shares to be endorsed with the appropriate restrictive legends and will
consent to the placement of appropriate stop transfer orders with the transfer
agent of the Company.

 

 

 

 

2060 NW Boca Raton Blvd., #6

Boca Raton, FL 33431



   

 

 

GROM SOCIAL ENTERPRISES, INC.

 

 

 

Notwithstanding the foregoing, the undersigned may sell or dispose of the
Shares, provided that such sale or disposition is a privately negotiated
transaction, the transaction is in compliance with federal and state securities
laws and other applicable laws in the written opinion of counsel to the
undersigned, which counsel must be acceptable to the Company and its counsel,
and the acquiror of the Shares executes a letter agreement with the Company
substantially identical to the terms contained herein.

 

Very truly yours

 

 

_______________________

(signature of holder)

 

 

_______________________

Please Print Name(s)

 

 _______________________

Number of shares of Common

Stock owned

 

 

 

 

 

2060 NW Boca Raton Blvd., #6

Boca Raton, FL 33431

 

 

 

